PER CURIAM.
The Court having considered the petition of the respondent, Michael Demyan, that he be placed on inactive status from the practice of law in which he avers that due to extreme loss of memory, from which he has been suffering for the past two years, respondent feels that he can no longer be professionally responsible or competent in the practice of law; and
The Court having considered the response to the aforesaid petition filed by Bar Counsel who alleges that the petition for disciplinary action in the instant case involves conduct similar to that for which the Court of Appeals of Maryland issued two reprimands to respondent in the years of 1976 and 1979, and having considered the recommendation of Bar Counsel that respondent be placed on inactive status until such time as he can satisfy the Court that his condition permits him to be reinstated to the active practice of law; and
*654The Court having considered the medical report, dated May 4, 1984, prepared by Michael K. Spodak, M.D., which reflects that Dr. Spodak conducted a psychiatric evaluation of respondent on April 25, 1984, and concluded that, due to respondent’s loss of confidence in his ability to practice law coupled with respondent’s memory difficulties, respondent is temporarily unable to be professionally responsible or competent in the practice of law, it is this 25th day of May , 1984
ORDERED, by the Court of Appeals of Maryland, that the petition to be placed on inactive status from the practice of law be, and it is hereby, granted, and that Michael Demyan be placed on inactive status until such time as he can demonstrate by proper evidence that he has sufficiently recovered his health, both mental and physical, to be reinstated as an active practitioner of the law in this State, and in order to facilitate such reinstatement, it is suggested that respondent register with Lawyer Counseling of the Maryland State Bar Association to be evaluated and referred to appropriate facilities for treatment in compliance with its recommendations; and it is further
ORDERED that the Clerk of this Court shall remove the name of Michael Demyan from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13; and it is further
ORDERED that Michael Demyan shall pay the costs in these proceedings in the amount of One Hundred Six and 00/100 Dollars ($106.00).